Motion Granted; Reversed and Remanded and
Memorandum Opinion filed January 27, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01132-CV
____________
 
CONGLOBAL INDUSTRIES, INC., Appellant
 
V.
 
MICHAEL LAFLEUR, Appellee
 
 

On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No.2008-68475
 
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed August 19, 2010.  On
December 9, 2010, this court referred the case to mediation.  On January 20, 2011,
the parties filed a joint motion to reverse the judgment and remand the cause
to the trial court for entry of a take-nothing judgment in accordance with the
parties’ settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court for proceedings consistent with this opinion.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.